In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus. Upon consideration thereof,
IT IS ORDERED by the court that petitioner’s application for said writ be, and hereby is, granted, effective September 5, 1991, and respondents shall make due return of the writ, on or before September 25, 1991, as prescribed in R.C. 2725.14.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, consolidated with case No. 91-1714, supra.